Citation Nr: 1527237	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.   06-23 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  He died in November 2004; the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2009, the Board remanded the claim for additional development.  

A May 2011 Board decision denied entitlement to service connection for the cause of the Veteran's death.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, a December 2011 Order of the Court vacated the Board's denial of the appellant's claim and remanded it for readjudication in accordance with the Joint Motion.  The claim was remanded by the Board again in August 2012 for additional development.  In November 2014, the appellant's attorney requested specific documents in the record under the Freedom of Information Act (FOIA) and requested an additional 90-day extension of time to submit evidence in support of the appellant's appeal.  The FOIA request for documents was fulfilled by VA in February 2015, and the case was held in abeyance an additional 90 days.  In May 2015, additional evidence and a supplemental brief was submitted with a waiver of initial RO consideration of the evidence by the Veteran.  As the November 2014 requests have been satisfied, the Board will proceed with adjudication on the merits.
 

FINDINGS OF FACT

1.  The death certificate lists the cause of the Veteran's death as respiratory distress, pleural effusions, and pancreatic cancer.  

2.  The Veteran had active military service in the Republic of Vietnam and is presumed to have been exposed to herbicides, including Agent Orange, in service.

3.  At the time of his death, the Veteran was service-connected for residuals of shrapnel scar of the right inner eyelid and posttraumatic stress disorder (PTSD).

4.  It is reasonably shown by the record that the Veteran's death is related to his active service. 


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as service connection for the cause of the Veteran's death is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.


Legal Criteria, Factual Background and Analysis

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  At the time of his death, the Veteran was service-connected for PTSD and residuals of shrapnel scar of the right inner eyelid.  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, include malignant tumor (cancer), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101 1112, 1113, 38 C.F.R. §§ 3.307 3.309.  

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).

A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a Veteran, service connection for certain diseases will be rebuttably presumed if they are manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this instance, the Veteran served during the Vietnam era and had active duty service in Vietnam.  He is therefore afforded the presumption of exposure to Agent Orange during his service in Vietnam.  

VA Secretary has determined there is a presumptive positive association between exposure to herbicides and certain disorders listed in 38 C.F.R. § 3.309(e).  In this case, however, the medical evidence shows that the source of the Veteran's cancer was pancreatic cancer with metastasized pleural effusion.  Because pancreatic cancer is not a disability associated with exposure to herbicides, the Board finds that service connection for the cause of the Veteran's death due to a presumption of being related to exposure to herbicides is not warranted.  38 C.F.R. § 3.309(e).  To that extent, in an article published in July 2009, entitled "Veterans and Agent Orange:  Update 2008," the National Academy of Science specially precluded pancreatic cancer as a disease associated with herbicide exposure.  75 Fed. Reg. 247 (December 27, 2010).

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

As noted, the Veteran died in November 2004.  His death certificate lists his cause of death as due to respiratory distress, pleural effusions, and pancreatic cancer.  None of these disorders are included on the presumptive list and as such, the Veteran is not entitled to presumptive service connection based on exposure to herbicides in service.  However, when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

The appellant main contention is that the Veteran's exposure to herbicides during service in the Republic of Vietnam caused his pancreatic cancer, which caused his death.

Service treatment records (STRs) show that the Veteran was treated for a number of upper respiratory infections.  In February 1967, he was seen for a sore throat.  He stated that he had a common cold for "quite a while."  In March 1967, the Veteran's symptoms of coughing and congestion were suspicious for pneumonia, though none was found on chest X-ray.  In July 1967, he was treated for an upper respiratory infection.  In January 1968, he had a productive cough.  He had not had any cough since being treated for pneumonia in March 1967.  He smoked half a pack of cigarettes per day.  There was no sore throat or nasal congestion.  The assessment was bronchitis.  He was advised to discontinue smoking and to take fluids and medication.  In February 1968, he had an upper respiratory infection that included coughing and vomiting.  The assessment was bronchitis and questionable bronchopneumonia.  In April 1968 and September 1968 he was treated for bronchitis.  On October 1968 separation examination, he reported having a history of sinusitis and whooping cough; no sequelae were found to those conditions.  

Post-service treatment records show that in July 2004, the Veteran was admitted to the hospital for abdominal and back pain, nausea, and vomiting.  He reported having had some vague back pain since mid-May, and loss of appetite.  He had developed jaundice.  A CT [computed tomography] scan showed a pancreatic mass and obstructive jaundice.  It was noted that the Veteran had smoked half a pack of cigarettes per day until the previous year.  He had a history of hypercholesterolemia.  A chest X-ray was negative for metastatic disease.  He underwent a biliary stent placement and then started chemotherapy.

An October 2004 VA examination shows that the Veteran was attending weekly chemotherapy and paracentesis.  He had symptoms of nausea, vomiting, fatigue, loss of appetite, and diarrhea.  His cancer was considered to be unresectable pancreatic cancer and he needed to be on chemotherapy for the remainder of his life.  The diagnoses were pancreatic carcinoma, status post bilary stent insertion, with malignant ascites requiring multiple and weekly paracentesis, and currently on chemotherapy, bilateral pleural effusions, severe anemia secondary to malignancy, and thrombocytosis associated with malignancy.  

In November 2008, the Veteran's spouse and a fellow serviceman submitted statements that the Veteran had respiratory problems throughout his life and while in the service.  His spouse stated that all pertinent and available post-service medical records had been submitted.  

In July 2009, a VA medical provider was asked to render an opinion with regard to the cause of the Veteran's death.  He noted review of the Veteran's record, which included STRs and treatment records leading up to the Veteran's death.  He noted further that the Veteran's in-service (multiple) respiratory infections were not the cause of or a contributory factor to his death.  In so determining, he explained that the Veteran's in-service history and post-service reported history of respiratory infections were not conditions that would cause the development of pancreatic cancer with metastasis and metastatic pleural effusion.  Recurrent respiratory infections were not infections that were known to cause pancreatic cancer or metastatic pleural effusions.  The medical provider felt it to be significant that the Veteran had (a history of many years) of smoking cigarettes as noted in STRs and terminal hospital records.  He explained further that cigarette smoking was a likely cause of multiple upper respiratory infections.  Moreover, although the cause of pancreatic cancer was unknown, it was known that cigarette smokers were two to three times more likely than nonsmokers to develop pancreatic cancer.  He found that the cause of the Veteran's death was the result of massive fluid overload-ascites, bilateral pleural effusion, and pulmonary edema, all of which were related to his pancreatic cancer, without any relationship to the respiratory problems in service.  

In a September 2014 VA medical opinion regarding the cause of the Veteran's death, the VA medical opinion provider, Dr. V., noted extensive review of the record.  He noted the cause of the Veteran's death as listed on the death certificate (respiratory distress, pleural effusions, and pancreatic cancer).  He explained that respiratory distress and pleural effusions are known effects of terminal pancreatic cancer.  He opined that respiratory distress and pleural effusions were neither related to the Veteran's military service, nor related to tobacco consumption while in service.  He further opined that it is not at least as likely as not (less than 50 percent probability) that the Veteran's pancreatic cancer first manifested in service, or is otherwise related to any aspect of the Veteran's active service.  The rationale for the opinion is that pancreatic carcinoma is a fatal disease with survival time for patients ranging from 4 months to 5 years.  If the Veteran had contracted cancer during his military service or in the following year, the 5 year prognosis dictates that he had a 97 percent chance of passing away from service-related cancer no later than 1974.  The fact that he lived to 2004, 36 years after the end of his military service, and was diagnosed and deceased in 2004 indicates the onset of cancer was no earlier than 5 years prior to 2004.

Additionally Dr. V. opined that it is not at least as likely as not (less than 50 percent probability) that the respiratory disability was caused or aggravated by the Veteran's active service.  The rationale for the opinion was that during service the Veteran complained of and was treated for upper respiratory infection and in 1967 there was a clinical suspicion of pneumonia (but chest x-rays were negative for pneumonia).  His service separation examination was normal and chest x-ray was negative.  Postservice, an August 1976 chest x-ray was reported as within normal limits.  He was cleared of respiratory diagnoses during and after service by x-rays in August 1967, February 1968, October 1968 and August 1976.  Subsequent respiratory distress was reported in October 2004, which has no bearing to prior reports of respiratory problems from over 30 years ago while in service.  The Veteran's terminal respiratory distress and respiratory failure which led to his demise started in 2004, and was the result of massive fluid overload-ascites, bilateral pleural effusion and pulmonary edema, all from metastatic pancreatic cancer.  This has no bearing or connection or relation to any history of previous pneumonia, upper respiratory infection, rhinitis, sinusitis, or pleurisy in the Veteran's past service or that it otherwise first manifested during his period of military service.

Regarding whether it is at least as likely as not (50 percent probability or greater) that a respiratory disability was caused by the Veteran's tobacco use in service, Dr. V. noted that no diagnosed respiratory disability had been determined to be related to the Veteran's service.  Treatment records do not indicate the duration of the Veteran's smoking habits postservice, and evidence of record indicates he had stopped smoking.  Studies show that after 15 years of smoking cessation, related cancer risk would decrease to those matching one who never smoked.  The Veteran's military service took place over 35 years prior to his diagnosis.  Although smoking is a risk factor for pancreatic cancer, smoking during the Veteran's service period is too far removed from the cancer diagnosis to have any bearing on it.

Furthermore, the Veteran had a documented family history of cancer, which Dr. V. found to be a leading risk factor for his cancer diagnosis.  Dr. V. noted that research reveals that a family history of the BRCA2 gene, responsible for breast cancer, is highly correlated with an elevated risk of pancreatic cancer.  Regarding exposure to herbicides (Agent Orange) the VA medical opinion provider noted "as per the 2012 Update of Veterans and Agent Orange, published by the Institute of Medicine of the National Academies, 'Pancreatic cancer was [classified] into the default category of inadequate or insufficient evidence of an association [with Agent Orange exposure].'  He further noted that such publication is funded by the National Institutes of Health and considered the standard reference for reviewing the health effects in Vietnam Veterans of exposure to herbicides (of which the 2012 edition is the 9th and latest biennial update).  Accordingly, Dr. V. found that the Veteran's pancreatic cancer was not connected to Agent Orange exposure.  

The appellant submitted a private medical opinion from Dr.K., a Board-certified physician in Internal Medicine and Medical Oncology.  In his May 2015 opinion, Dr. K. noted that he based his opinion on a thorough review of the record and on peer-reviewed, published medical literature pertinent to this matter.  Dr. K. addressed the 2014 medical opinion by Dr. V.  Dr. K. disagreed with Dr. V.'s conclusion that "[a]ll studies show that there is no proven link between Agent Orange exposure and an increased risk of pancreatic cancer" based on 4 studies cited by Dr. V. and specifically cited several studies that "support the hypothesis that AO and dioxins more likely than not are capable of causing pancreatic carcinoma."  Dr. K. cited studies to support the fact that "malignancies might be diagnosed many years after initial exposure, as happened with [the Veteran]."  He opined that it is at least as likely as not, and possibly more likely than not, that Agent Orange actively promotes the pathogenesis of pancreatic cancer; and that it is more likely than not that Agent Orange contributed to the development of pancreatic cancer in the Veteran.  

In his May 2015 opinion, Dr. K. notes he reviewed the record and peer-reviewed, published medical literature to form his opinion on the cause of the Veteran's death.  He noted that although The Institute of Medicine (IOM) concluded that there is "inadequate or insufficient evidence" linking Agent Orange exposure to pancreatic cancer, published epidemiology and toxicology studies suggest that Agent Orange and similar herbicides are linked to pancreatic cancer. 

Dr. K. cites to several studies that have been done between 1969 and 1998 that looked at risk factors for pancreatic carcinoma, including exposure to herbicides.  He noted that there are no studies specifically looking at Agent Orange and Veterans, but the studies looking at herbicide exposure can be considered reasonable substitutes, and they strongly suggest, though not at the threshold of 95 percent certainty, that Agent Orange increases pancreatic cancer risk.  He believes that the epidemiologic evidence indicated that it is at least as likely as not that Agent Orange contributes to pancreatic cancer.  Further, he noted that studies of the "half-lives" of dioxin compounds reveal that such compounds persist in the bloodstream for years after exposure.  The half-lives of most dioxins range from 5 to 10 years, indicating that exposed individuals undergo continuous, residual carcinogenic effects for years or even decades after initial exposure; and as a result malignancies might be diagnosed many years after initial exposure as happened with the Veteran in this case.  Further, the animal studies support the hypothesis that Agent Orange and dioxins more likely than not are capable of causing pancreatic carcinoma.  

Dr. K. also addressed Dr. V.'s conclusion that the Veteran's family history "is a leading risk factor for his cancer diagnosis."  Dr. K. found that conclusion "unjustified" as "the family history does not support a BRCA2 mutation likelihood" since no family member was diagnosed with breast cancer before age 50 and the Veteran was not of Ashkenazi Jewish ancestry.  Using a risk calculator used by oncologists and geneticists, Dr. K. estimated the Veteran's risk of carrying BRCA1 or BRCA2 mutation at only 1.5%.  Dr. K. noted that Dr. V was "boarded in Internal Medicine but not in an oncologic discipline."  While Dr. K. acknowledged that the Veteran's smoking likely also contributed to his pancreatic cancer death,  he stated further that he believes that it is more likely than not that the Veteran's cancer was caused or aggravated by military service.  

In this case, the Veteran's death can be service connected on a direct basis.  See Combee v, 34 F.3d at 1043-1044.  The evidence of record, specifically Dr. K's opinion, links the cause of the Veteran's death (respiratory distress due to pleural effusion due to pancreatic cancer) to exposure to herbicides in service.

The Board acknowledges that the July 2009 and September 2014 VA medical opinion providers are against finding a relationship between the cause of the Veteran's death and his service.  However, the Board finds that the evidence is at least in equipoise on the issue.  Given this finding, the benefit of the doubt rule applies.  Resolving reasonable doubt in favor of the appellant, service connection for the cause of the Veteran's death based upon herbicide exposure in service is granted.  38 U.S.C.A. § 5107(b) 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


